483 Pa. 524 (1979)
397 A.2d 790
COMMONWEALTH of Pennsylvania, Appellant,
v.
John SHIELDS, Jr., Appellee.
Supreme Court of Pennsylvania.
Argued January 12, 1979.
Decided February 23, 1979.
*525 Steven H. Goldblatt, Deputy Dist. Atty., Maxine J. Stotland, Asst. Dist. Atty., Philadelphia, for appellant.
John W. Packel, Chief, Appeals Div., Philadelphia, for appellee.
Before EAGEN, C.J., and ROBERTS, NIX, MANDERINO and LARSEN, JJ.

OPINION
PER CURIAM:
Order affirmed, 247 Pa.Super. 74, 371 A.2d 1333.
O'BRIEN, J., did not participate in the consideration or decision of this case.